Citation Nr: 0819944	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 RO rating decisions.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have a diagnosis of PTSD due 
to a verified stressor or other potentially verifiable event 
or incident of her period of active service.  



CONCLUSION OF LAW

The veteran does to have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2005, prior to the rating decision on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2006 rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2005, October 2005, and April 2007 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  The letters also advised the 
veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for PTSD 
and of the evidence of record.  The Board finds that she has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran in an April 2007 letter. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to suggest that her PTSD 
is related to the veteran's period of military service. 
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a).  

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board notes initially that the a diagnosis of PTSD has 
been recorded in this case; however, this seems to be related 
to childhood trauma or events prior to her period of military 
service.  

A September 2004 Human Services intake form noted that the 
veteran denied all mental health symptoms; however, she 
admitted that she was a recovering drug addict and received 
counseling for her drug abuse.  

The January 2005 to April 2005 private treatment reports 
stated that she was receiving treatment for PTSD by VA.  

However, a March 2005 treatment note stated that the veteran 
denied any current signs or symptoms of PTSD.  A February 
2006 treatment note stated that her past medical history was 
that of PTSD and borderline personality disorder.  

In March 2006 the veteran was diagnosed with heroin 
dependence, cocaine abuse, alcohol abuse, adjustment disorder 
with mixed anxiety and depressed mood and nicotine 
dependence; there was also a note to rule out child related 
PTSD.  

After careful review of the veteran's VA and private 
treatment records the Board finds that the veteran does not 
have a diagnosis of PTSD that has been linked to any stressor 
or potentially verifiable event of her brief period of 
military service.  There is no evidence that the private 
diagnoses of PTSD are related to service or were diagnosed 
under the criteria cited in DSM-IV.  

In addition, the Board notes that the veteran's claimed 
stressor is that prior to military service she was sexually 
abused by her father and that her early discharge from the 
military aggravated her pre-service trauma.  The Board notes 
that the veteran was discharged in April 1980 due to 
homosexual tendencies.  

The Board notes that, when there is a diagnosis of PTSD, 
there must be evidence that a verified stressor that happened 
during service.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
a veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and her alleged stressor is combat related, then her 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, in this situation, the veteran is not shown to have 
been a combat veteran or to assert that her stressor occurred 
during service just that her military discharge aggravated 
the trauma of her childhood sexual assault.  

The Board notes that a veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

There is no evidence that the veteran had mental health 
issues due to childhood trauma prior to her entrance into the 
military and only such conditions as are recorded in physical 
examination reports are to be considered as "noted."  

The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

In addition, there is no evidence that any pre-existing 
mental health issue was aggravated by active service since 
there was no documented increase in disability during 
service.  

Given these facts, the Board finds that the veteran does not 
have a diagnosis of PTSD due to service or a pre-existing 
mental health condition that could have been aggravated by 
service.  Therefore, service connection for PTSD must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


